—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Hutcherson, J.), dated March 9, 1999, which denied their motion pursuant to CPLR 3126 (3) to strike the answer of the defendant City of New York.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in denying the plaintiffs’ motion to strike the defendant’s answer (see, CPLR 3126; Fellin v Sahgal, 268 AD2d 456; Kamar v City of New York, 262 AD2d 57; Smith v New York Tel. Co., 235 AD2d 529). O’Brien, J. P., Sullivan, Friedmann and Feuerstein, JJ., concur.